Citation Nr: 1702756	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  08-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served as a member of the Army Reserve from June 1983 to December 2004, with periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in December 2010, April 2013, October 2014, and February 2016 for further development.  

The Veteran testified at a Board hearing before the undersigned in May 2014.  A transcript is of record.  The Veteran had previously testified before a different Veterans Law Judge (VLJ) in September 2010 in support of the claim on appeal, a transcript of which is of record.  However, that VLJ is no longer at the Board.  

As noted in the Board's February 2016 remand, the issue of entitlement to an initial compensable rating for migraine headaches has been raised by the Veteran in a September 2015 appellant's brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but the claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  

Since the Board's last remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

Here, the October 2015 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weightbearing or non-weightbearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file all outstanding VA treatment records, including from the Boston Healthcare System and Bedford VAMC, dated since March 2016. 

2. Arrange for a VA examination of the Veteran's left ankle.  In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.
E. Right ankle range of motion testing results. 

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

3. Then, review the examination report and ensure that it complies with the above instructions, which are mandated by the Court's holding in Correia v. McDonald. 

4. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




